         Case 3:20-cv-00133-JCH Document 217 Filed 12/22/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

                                                     :
JAKUB MADEJ                                          :
                                                     :       CIVIL ACTION NO.
                      PLAINTIFF                      :       3:20-cv-00133-JCH
                                                     :
v.                                                   :
                                                     :
YALE UNIVERSITY, MARVIN CHUN,                        :
MARK SCHENKER, PETER SALOVEY AND                     :
JESSIE ROYCE HILL                                    :
                                                     :
                      DEFENDANTS                     :
                                                     :       DECEMBER 22, 2020

      REPLY TO PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO
                   DEFENDANTS’ MOTION TO DISMISS

       The defendants hereby reply to the plaintiff’s memorandum in opposition to the

defendants’ motion to dismiss the Second Amended Complaint.

I.     The Court Can Consider Extrinsic Evidence on a Motion to Dismiss.

       The plaintiff argues that “the Court’s analysis is confined to the ‘four corners’ of the

complaint.” (ECF No. 208, p. 11.) To the contrary, the Court can consider the documents

referenced by the defendants in support of their arguments to dismiss the Second Amended

Complaint. “[I]f extrinsic evidence is a part of the pleadings, it may be considered on a motion to

dismiss. Even where a document is not incorporated by reference, the court may nevertheless

consider it where the complaint ‘relies heavily upon its terms and effect,’ which renders the

document ‘integral’ to the complaint. Therefore, the district court may consider exhibits as part

of the pleadings if these documents either are (1) attached to the complaint; (2) incorporated into

the complaint by reference; or (3) integral to the complaint.” (Internal quotations and citations

omitted). Adekoya v. Herron, 2013 U.S. Dist. LEXIS 164575 (W.D.N.Y. November 19, 2013).
         Case 3:20-cv-00133-JCH Document 217 Filed 12/22/20 Page 2 of 7




“In most instances where this exception is recognized, the incorporated material is a contract or

other legal document containing obligations upon which the plaintiff's complaint stands or falls,

but which for some reason -- usually because the document, read in its entirety, would undermine

the legitimacy of the plaintiff's claim -- was not attached to the complaint. The exception thus

prevents plaintiffs from generating complaints invulnerable to Rule 12(b)(6) simply by clever

drafting.” (Internal citations omitted.) Global Network Communs., Inc. v. City of New York, 458

F.3d 150, 157 (2d Cir. 2006). See also, Lynch v. City of New York, 952 F.3d 67, 79 (2d Cir. 2020)

(internal quotations and citations omitted) (“It is well established that a pleading is deemed to

include any written instrument that is attached to it as an exhibit, or is incorporated in it by

reference. And even if the plaintiff chooses not to attach an instrument to the complaint or [to]

incorporate [it] by reference, if it is one upon which the plaintiff solely relies and which is integral

to the complaint, the court may take the document into consideration in deciding the defendant’s

motion to dismiss.”)

        The present plaintiff’s claims arise out of his contract with Yale University, which consists

of Yale University’s Programs of Study for the 2019/2020 school year (“Programs of Study”).

Since the plaintiff’s contractual claims are based on the Programs of Study, that document is

“integral” to the plaintiff’s claims and the Court is permitted to consider the sections of the

Programs of Study submitted by the defendants when ruling on the defendants’ motion to dismiss.

See, DX A, PX 4. The Court is also permitted to consider the documents relied upon by the

plaintiff in the Second Amended Complaint. These include the following:

               Dean Hill’s January 3, 2020 e-mail, DX M, p. 5-6 (See, Second Amended
                Complaint, ¶ 37-39)

               Plaintiff’s January 8, 2020 petition, PX 24 (See, Second Amended Complaint, ¶
                41-43)


                                                   2
          Case 3:20-cv-00133-JCH Document 217 Filed 12/22/20 Page 3 of 7




                 Dean Schenker’s January 13, 2020 e-mail, PX 22 (See, Second Amended
                  Complaint, ¶ 52-55, 76)

                 Dean Schenker’s January 15, 2020 letter, PX 23 (See, Second Amended Complaint,
                  ¶ 52-55, 76)

                 Dean Schenker’s January 20, 2020 e-mail and the January 19, 2020 letter attached
                  thereto, PX 14, p. 5, 6-8 (See, Second Amended Complaint, ¶ 53-55, 76)

                 Information posted on the Yale College website regarding the Committee on
                  Honors and Academic Standing (“CHAS”) (See, Second Amended Complaint, ¶
                  71)

         While the defendants refer to numerous exhibits in the Factual Background section of their

memorandum of law in support of their motion to dismiss, the Argument sections of the

defendants’ brief primarily cite to the Second Amended Complaint, DX A, DX B, PX 14, PX 22,

and PX 23.1 See, ECF No. 185, p. 9-39. Since these exhibits are relied upon by the plaintiff and

are integral to the claims asserted by the plaintiff in the Second Amended Complaint, the Court is

entitled to consider all of the exhibits referenced in support of the defendants’ arguments for

dismissal of the plaintiff’s Second Amended Complaint.

         The plaintiff also complains that the defendants cite to the Court’s ruling on the plaintiff’s

Emergency Motion for Preliminary Injunction. All of these citations simply highlight the fact that

the Court has already agreed with the defendants’ arguments based upon the documents submitted

by both sides in connection with the plaintiff’s motion for preliminary injunction. There is nothing

improper about citing to the Court’s previous ruling in this case.

II.      It is Not Necessary to Construe the Defendants’ Motion to Dismiss as a Motion for
         Summary Judgment.

         As explained above, the Court is permitted to consider the exhibits referenced in the


1
  There is also a single citation to PX 24, the plaintiff’s petition to CHAS, in a footnote. Of course, the Court can
consider PX 24 because the plaintiff relies on it in his Second Amended Complaint. See, Second Amended Complaint,
¶ 41-43.


                                                         3
         Case 3:20-cv-00133-JCH Document 217 Filed 12/22/20 Page 4 of 7




Argument sections of the memorandum of law in support of the defendants’ motion to dismiss

because those documents are relied upon by the plaintiff and integral to the claims asserted in the

Amended Complaint. See, Adekoya v. Herron, 2013 U.S. Dist. LEXIS 164575 (W.D.N.Y.

November 19, 2013), Global Network Communs., Inc. v. City of New York, 458 F.3d 150, 157

(2d Cir. 2006), Lynch v. City of New York, 952 F.3d 67, 79 (2d Cir. 2020). Therefore, conversion

of the motion to dismiss to a motion for summary judgment is not necessary under Rule 12(d) of

the Federal Rules of Civil Procedure for the Court to rule on the Motion to Dismiss.

       Of course, the Court may determine that it is appropriate to convert the motion to dismiss

into a motion for summary judgment. If the Court determines that conversion is appropriate, the

defendants request that the Court consider all of the exhibits submitted by the defendants in

connection with their motion to dismiss, as well as the exhibits submitted by both sides in

connection with the plaintiff’s motion for preliminary injunction.

III.   The Plaintiff’s Subjective Belief that CHAS Does Not Exist is Insufficient to State
       Claims for Fraudulent Misrepresentation and Fraud.

       In order to satisfy the pleading requirements of Rule 9(b) of the Federal Rules of Civil

Procedure, the plaintiff “must allege facts that give rise to a strong inference of fraudulent intent.”

(Internal quotations omitted.) Walker v. Deutsche Bank Nat’l Trust Co., 2017 U.S. Dist. LEXIS

43044 (D.Conn. March 24, 2017). The plaintiff does not allege any facts supporting his subjective

belief that CHAS does not exist and that Dean Schenker alone makes the decisions attributed to

CHAS. There is simply no suggestion that the plaintiff’s belief is grounded in fact. Indeed as

fully explained in the Memorandum of Law in Support of Defendants’ Motion to Dismiss, the

documents upon which the plaintiff relies demonstrate the inaccuracy of these allegations. For

this reason, the plaintiff fails to meet the specificity requirement of Rule 9(b).




                                                  4
           Case 3:20-cv-00133-JCH Document 217 Filed 12/22/20 Page 5 of 7




IV.      The Plaintiff Fails to State a Claim for Negligence.2

         Discussing the viability of his negligence claim, the plaintiff informs the Court that he

“does not allege that the Committee – in any shape or form – made an improper educational

decision, for example by failing to consider some evidence, or putting too much weight on some

factors. Rather, he alleges that (i) no students or faculty members ever convened to render a

decision in his case; and (ii) that they did not do so for any other case brought by any other student

since at least October 2018.” (ECF No. 208, p. 20.) The plaintiff continues to explain:

                  Notably, Madej does not allege that Defendants “acted negligently when
                  they withdrew him pursuant to the Programs of Study”. Dismiss, at 27. In
                  other words, Madej does not fault the Defendants for all or some undefined
                  circumstances that led to that withdrawal. Extending that argument
                  inescapably leads to a non-sensical conclusion: that Yale is to be faulted for
                  everything that happened to Madej when he was a student there. The SAC
                  only alleges that Yale acted negligently by not establishing and
                  implementing any policies or procedures that govern involuntary
                  withdrawals – not just Madej’s but that of all Yale College students.

Id. If in fact, as the plaintiff claims, the Second Amended Complaint does not allege that the

decisions to involuntarily withdraw the plaintiff for two semesters and to deny his petition

challenging the involuntary withdrawal were improper, then the plaintiff fails to state a claim for

negligence because he has not suffered any damages. Even if the plaintiff’s unsubstantiated belief

that CHAS does not exist is accurate – and it is not – the outcome for the plaintiff would be the

same, i.e., he would still be involuntarily withdrawn under the Programs of Study because he

received a failing grade while on Academic Warning. Since “actual injury” is an essential element

of a negligence claim, see, RK Constructors, Inc. v. Fusco Corp., 231 Conn. 381, 384 (1994), the

plaintiff’s failure to allege any impropriety with the decisions to involuntarily withdraw him or to


2
  Since the plaintiff does not address the defendants’ argument that Count IV fails to state a claim for negligent
infliction of emotional distress, it appears that the plaintiff has conceded that the Court should grant the Motion to
Dismiss that claim.


                                                          5
         Case 3:20-cv-00133-JCH Document 217 Filed 12/22/20 Page 6 of 7




deny his petition challenging that involuntary withdrawal renders his negligence claim deficient.

Accordingly, Count IV should be dismissed.

                                        CONCLUSION

       At the heart of this case is the plaintiff’s involuntary withdrawal from Yale University.

The plaintiff does not deny that he was placed on Academic Warning and then received a failing

grade while on Academic Warning. He also does not contest that the Programs of Study require

the withdrawal of a student who receives a grade of F while on Academic Warning. The plaintiff’s

unsupported, subjective belief that CHAS does not exist is not enough to survive a motion to

dismiss. For these reasons, and those stated in the defendants’ memorandum of law in support of

the motion to dismiss, the Second Amended Complaint should be dismissed in its entirety.




                                               THE DEFENDANTS,

                                               YALE UNIVERSITY, MARVIN CHUN, MARK
                                               SCHENKER, PETER SALOVEY AND JESSIE
                                               ROYCE HILL


                                         By:                 /s/
                                               PATRICK M. NOONAN – CT00189
                                               COLLEEN NOONAN DAVIS – CT27773
                                               DONAHUE, DURHAM & NOONAN, P.C.
                                               Concept Park
                                               741 Boston Post Road, Suite 306
                                               Guilford, CT 06437
                                               Telephone: (203) 458-9168
                                               Fax: (203) 458-4424
                                               Email: pnoonan@ddnctlaw.com




                                                 6
         Case 3:20-cv-00133-JCH Document 217 Filed 12/22/20 Page 7 of 7




                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                                      _______________/s/________________
                                                             Patrick M. Noonan




                                                 7
